Case 2:16-cv-00881-KM-ESK Document 263 Filed 11/18/19 Page 1 of 2 PageID: 6605



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


                                                       Civil Action No. 2:16-cv-881 (KM)(ESK)

                                                       Motion Date: December 16, 2019
 IN RE MERCEDES-BENZ EMISSIONS
 LITIGATION                                            ELECTRONICALLY FILED

                                                       ORAL ARGUMENT REQUESTED



                     DEFENDANTS MERCEDES-BENZ USA, LLC
                     AND DAIMLER AG’S NOTICE OF APPEAL
                  OF THE SPECIAL MASTER’S DISCOVERY ORDER

       PLEASE TAKE NOTICE that Defendants Mercedes-Benz USA, LLC and Daimler AG

(the “Mercedes Defendants”), pursuant to Local Civil Rule 72.1(c)(1), appeal an Order of the

Special Master (Dkt. 251), dated November 4, 2019, and the associated entry of the Discovery

Privacy Order (Dkt. 250), which requires the Mercedes Defendants to produce unredacted

personal data related to employees of the Mercedes Defendants in violation of the EU General

Data Protection Regulation and the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that in support of this appeal, the Mercedes

Defendants shall rely upon the accompanying Memorandum of Law and exhibits.

Dated: November 18, 2019                        Respectfully Submitted,


                                                GIBSON, DUNN & CRUTCHER LLP


                                                By: s/      Lucas C. Townsend
                                                            Lucas C. Townsend

 Matthew J. Kemner                                 Daniel W. Nelson
  admitted pro hac vice                             admitted pro hac vice
 Troy M. Yoshino                                   Geoffrey M. Sigler
  admitted pro hac vice                              admitted pro hac vice

                                               1
Case 2:16-cv-00881-KM-ESK Document 263 Filed 11/18/19 Page 2 of 2 PageID: 6606



 Eric J. Knapp                                Lucas C. Townsend
   admitted pro hac vice                      Chantale Fiebig
 Squire Patton Boggs (US) LLP                   admitted pro hac vice
 44 Montgomery Street, Suite 400              Gibson, Dunn & Crutcher LLP
 San Francisco, California 94104              1050 Connecticut Avenue, N.W.
 Tel: (415) 743-2441                          Washington, DC 20036-5306
 Fax: (415) 989-0932                          Tel: (202) 887-3731
                                              Fax: (202) 530-4254

              Attorneys for Defendants Mercedes-Benz USA, LLC and Daimler AG




                                          2
